     Case 2:19-cv-02142-RFB-DJA Document 12 Filed 02/13/20 Page 1 of 3



 1   Shane Clayton
     Nevada State Bar No. 8783
 2   DURHAM JONES & PINEGAR
     111 S. Main Street, Suite 2400
 3
     P.O. Box 4050
 4   Salt Lake City, Utah 84110-4050
     Telephone: (801) 415-3000
 5   Facsimile: (801) 415-3500
     SClayton@djplaw.com
 6

 7   Attorneys for Defendant Early Warning Services, LLC

 8

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10
      DALE C. BURNS and RANDALL B.                            Civil No. 2:19-cv-2142-RFB-DJA
11    BURNS,
12                Plaintiffs,                               STIPULATION TO EXTEND TIME
13                                                               TO FILE RESPONSIVE
      v.                                                              PLEADING
14                                                                   (First Request)
      EARLY WARNING SERVICES, LLC, and
15    LEXISNEXIS RISK SOLUTIONS, INC.,

16                Defendants.
17
             Defendant Early Warning Services, LLC (“EWS”) and Plaintiffs Dale C. Burns and
18
     Randall B. Burns, by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to
19
     Extend Time to File Responsive Pleading up to and including February 28, 2020. In support
20
     of the Stipulation, the parties state the following:
21
             1.          EWS signed a waiver of service making its responsive pleading due on or
22
     around February 14, 2020.
23
             2.          The undersigned counsel for EWS was recently retained by EWS in connection
24
     with this matter and is continuing to review the allegations asserted in the Complaint.
25
             3.          Due to the undersigned’s recent engagement, counsel was unable to request
26
     an extension of time prior to the expiration of the original deadline to respond to the
27
     Complaint.
28

     41326321v1
     Case 2:19-cv-02142-RFB-DJA Document 12 Filed 02/13/20 Page 2 of 3



 1           4.     Counsel for Plaintiff has agreed to the requested extension and the requested

 2   extension will not impact any other deadlines in this case.

 3           5.     This is the first request to extend the deadline for EWS to file its responsive

 4   pleading.

 5           6.     Therefore, the parties hereby stipulate that the deadline for EWS to file its

 6   responsive pleading shall be extended through February 28, 2020

 7           Dated this 13th day of February, 2020.

 8   Respectfully Submitted,

 9

10   By: /s/ Shane Clayton                            By: _/s/ Miles N. Clark____
     Shane Clayton, Esq.                              David H. Krieger, Esq.
11   DURHAM JONES & PINEGAR                           Nevada Bar No. 9086
     111 S. Main Street, Suite 2400                   HAINES & KRIEGER, LLC
12   P.O. Box 4050                                    8985 S. Eastern Ave., Suite 350
     Salt Lake City, Utah 84110-4050                  Henderson, NV 89123
13   Attorney for Defendant Early Warning
14   Services, LLC                                    Matthew I. Knepper, Esq.
                                                      Nevada Bar No. 12796
15                                                    Miles N. Clark, Esq.
                                                      Nevada Bar No. 13848
16                                                    KNEPPER & CLARK LLC
                                                      5510 S. Fort Apache Rd, Suite 30
17                                                    Las Vegas, NV 89148-7700
18                                                    Attorneys for Plaintiffs

19

20                                                       IT IS SO ORDERED:
21

22                                                       ________________________________
                                                         UNITED
                                                         UNITEDSTATES
                                                                 STATESDISTRICT   JUDGE
                                                                          MAGISTRATE   JUDGE
23

24                                                               February 14, 2020
                                                         DATED: ________________________
25

26

27

28

     41326321v1                                       -2-
     Case 2:19-cv-02142-RFB-DJA Document 12 Filed 02/13/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE

 2           I hereby certify that on this 13th day of February 2020, a copy of the foregoing was

 3   filed electronically through the Court’s CM/ECF system, which causes service upon all

 4   counsel registered thereon.

 5

 6                                                        /s/ Shane Clayton

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     41326321v1                                     -3-
